                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

                              JUDGMENT IN A CIVIL CASE

LUCAS CRANOR,                                           )
                                                        )
                       Plaintiff,                       )
                                                        )
       vs.                                              ) Case No. 18-00651-CV-W-HFS
                                                        )
CLASSIFIED ADVERTISING VENTURES, LLC,                   )
And TRADECO MEDIA GROUP, LLC.,                          )
                                                        )
                       Defendants.                      )
                                                        )

       Jury Verdict.   This action came before the Court for a trial by jury. The issues have been tried
       and the jury has rendered its verdict.

X      Decision by Court. This action came before the Court. The issues have been determined and a
       decision has been rendered.


       IT IS HEREBY ORDERED that

       Plaintiff’s motion for default judgment is hereby GRANTED. It is further


       ORDERED that

       Judgment is hereby entered against defendants and in favor of plaintiff in the amount of $18,000.00
       for knowing and willful violations of the Telephone Consumer Protection Act and $766.50 in costs
       and fees. It is further


       ORDERED that

       The class action allegations are dismissed without prejudice.



 January 22, 2020                          Paige Wymore-Wynn
Date                                    Clerk


Entered on   January 22, 2020             /s/ Christy Anderson
                                       (By) Deputy Clerk




         Case 4:18-cv-00651-HFS Document 15 Filed 01/22/20 Page 1 of 1
